Geaham, Presiding Judge,
delivered t¡b$ opinion of the court:
The importation in this case consists of leather gloves. They were classified for duty under paragraph 1433 of the tariff act of 1922, at $4 and $5 per dozen pairs, and, in addition, 50 cents per dozen pairs for each inch the gloves exceeded 12 inches in length. The Board of General Appraisers sustained the classification, and importer appeals.
The relevant portions of paragraph 1433 are as follows:
1433. Gloves made wholly or in chief value of leather, whether wholly or partly manufactured, shall pay duty at the following rates, the lengths stated in each case being the extreme length when stretched to their full extent, namely: Men’s gloves not over twelve inches,in length, $5 p,er do.zen pairs;,and women’s and children’s gloves not over twelve inches in length, $4 per dozen pairs; for each inch in length in excess thereof, 50 cents per dozen pairs: * * * Provided further, That all the foregoing shall pay a duty of not less than 50 nor more than 70 per centum ad valorem: * * *
The only issue raised here by the appellant is that the collector erred in assessing a primary duty of $4 or $5 per dozen pairs — that, under paragraph 1433, the only duty to be assessed on gloves over 12 inches in length is 50 cents per inch for each inch by which the gloves exceed 12 inches in length — that, in this case, the duty should have been 50 per cent ad valorem. Appellant also contends that said paragraph 1433 provides for three classes of gloves, each of which is distinct from the others, namely: First, men’s gloves not over 12 inches in length; second, women’s and children’s gloves not over 12 inches in length; third, gloves over 12 inches in length.
We are unable to agree with this contention. Since, and including, the tariff act of October 1, 1890, customs duties have been levied by successive acts of Congress upon leather gloves, according to their length, the longer gloves, above certain fixed lengths, bearing the higher rates of duty. The appellant argues that Congress, in the tariff act of 1922, by failing to state that the duty imposed upon such gloves for each inch over the length of 12 inches; was in addition to the $4 and $5 imposed upon gloves 12 inches long or under, has plainly indicated its intention to change the former practice and assess duties as contended for by appellants.
We can find no such congressional intent expressed in paragraph 1433. In the preparation of the paragraph the draftsman was obliged to separate the provisions for men’s gloves, not over 12 inches in length, and women’s and children’s gloves of the same kind, as a different rate of duty was imposed on each class. This was done by the use of a semicolon. Following these provisions the draftsman *483added a clause which was manifestly intended to apply to both the foregoing classes, and therefore it was separated from the foregoing language by a semicolon. This is a correct and ordinary use of such punctuation mark. — Holmes v. Phenix Insurance Co. (98 Fed. 240). As so used it may be considered as used in lieu of the word “and,” and as introducing language which may be considered as limiting or modifying the preceding language of the paragraph. We think it was so used here. In Murray’s New English Dictionary (Vol. VIII, p. 440), the use of a semicolon is thus outlined:
In present use it is the chief stop intermediate in value between the comma and the full stop; usually separating sentences, the latter of which limits the former or marking off a series of sentences or clauses of coordinate value.
To adopt the construction argued for by appellant would have the effect of imposing a duty of 50 cents per dozen.pairs upon men’s gloves 13 inches in length, and $5 per dozen pairs upon the same gloves 12 inches in length, limited, of course, by the mmimúm rate of 50 per cent ad valorem, and would thus result in an absurdity. No such construction should be adopted if another construction may reasonably be had which will not produce such a result.—Hensel v. United States (3 Ct. Cust. Appls. 117; T. D. 32366).
We hold that paragraph 1433, aforesaid, imposes a duty upon the gloves mentioned therein, of §5 per dozen pairs upon men’s gloves not over 12 inches in length; of $4 per dozen pairs on women’s and children’s gloves not over 12 inches in length, and an additional duty of 50 cents per dozen pairs upon any of the foregoing, for each inch any such gloves exceed 12 inches in length.
The judgment of the Board of General Appraisers is affirmed.